May 01, 2009


Mr. William W. Krueger III
Martin, Disiere, Jefferson & Wisdom, L.L.P.
900 Jackson Street, Suite 710
Dallas, TX 75202
Mr. James L. Mitchell
Payne Mitchell Law Group
2911 Turtle Creek Blvd., Suite 1400
Dallas, TX 75219

RE:   Case Number:  08-0016
      Court of Appeals Number:  02-07-00066-CV
      Trial Court Number:  2005-30367-211

Style:      DENTON COUNTY, TEXAS
      v.
      DIANNE BEYNON AND ROGER BEYNON, INDIVIDUALLY, ET AL.

Dear Counsel:

      Today the Supreme Court of Texas delivered the enclosed  opinions  and
judgment in the above-referenced cause.


                                       Sincerely,
                                       [pic]


                                       Blake A. Hawthorne, Clerk


                                       by Claudia Jenks, Chief Deputy Clerk
Enclosures
|cc:|Ms. Stephanie      |
|   |Robinson           |
|   |Ms. Sherri         |
|   |Adelstein          |